Citation Nr: 0315969	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  94-08 696	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether a schedular evaluation higher than 30 percent for 
post-traumatic stress disorder (PTSD) is warranted from April 
4, 1989 to May 1, 1998.

2.  Whether a schedular evaluation higher than 50 percent for 
PTSD is warranted from May 1, 1998 to December 11, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and two friends


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
April 1970, and from March 1973 to October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal in a manner that warrants some explanation.  
In March 1990, the Nashville, Tennessee RO, among other 
things, granted service connection for PTSD and assigned a 10 
percent evaluation effective from April 4, 1989.  The veteran 
was notified of the decision in April 1990.  In March 1991, 
the RO increased the rating from 10 to 30 percent effective 
from April 4, 1989.  The RO also granted a temporary total 
evaluation (100 percent) from December 4, 1989 to January 31, 
1990, based on a period of hospitalization.  See 38 C.F.R. 
§ 4.29.  The 30 percent rating was thereafter continued.  A 
temporary total evaluation (100 percent) was assigned from 
December 17, 1990 to February 28, 1991, based on a period of 
hospitalization.  See 38 C.F.R. § 4.29.  The 30 percent 
rating was thereafter continued.  In March 1992, the RO 
granted a temporary total evaluation (100 percent) from 
October 9, to October 31, 1991, based on a period of 
hospitalization.  See 38 C.F.R. § 4.29.  A 30 percent rating 
was thereafter assigned.  In June 1993, the RO granted a 
temporary total evaluation (100 percent) from September 23, 
to October 31, 1992, based on a period of hospitalization.  
See 38 C.F.R. § 4.29.  The 30 percent rating was thereafter 
continued.  In October 1996, the RO granted a temporary total 
evaluation (100 percent) from January 10, to February 28, 
1994, based on a period of hospitalization.  See 38 C.F.R. 
§ 4.29.  The 30 percent rating was thereafter continued.  In 
November 1999, the RO granted a temporary total evaluation 
(100 percent) from March 19, to April 30, 1998, based on a 
period of hospitalization.  See 38 C.F.R. § 4.29.  A 
50 percent rating was thereafter assigned.  The RO also 
granted a temporary total evaluation (100 percent) from May 
6, to June 30, 1998, based on a period of hospitalization.  
See 38 C.F.R. § 4.29.  The 50 percent rating was thereafter 
continued.

In April 1994, the veteran testified at a hearing at the RO 
before a member of the Board.  In October 1995, the Board 
notified the veteran and his attorney that, because the Board 
no longer employed the member who had conducted the 
April 1994 hearing, the veteran was entitled to another 
hearing.  They were informed that if they did not respond 
within 30 days, the Board would assume that the veteran did 
not want an additional hearing.  No response was received.  
In May 1996, it was noted that the veteran had moved to North 
Carolina and jurisdiction of his claims file was transferred 
to the Winston-Salem, North Carolina RO.

Previously, this case was before the Board in January 1996, 
October 1997, and March 2000, when it was remanded, in part, 
for further development.  The case was also remanded in 1997 
to determine which rating action was on appeal.  As noted in 
the Board's March 2000 remand, the Board concluded that it 
was the March 1990 decision by which service connection was 
granted that had been appealed.  

The Board also notes that, by rating action of November 2001, 
the RO granted the veteran's claim of entitlement to 
individual unemployability, effective from December 11, 2000.  
By a January 2003 action, the RO awarded a 100 percent 
schedular rating for PTSD, effective from December 11, 2000.  
(This rating action also reflects that the 50 percent rating 
was effective from May 1, 1998.)

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue on 
appeal as a claim for a higher evaluation of an original 
award.  Therefore, consideration of the PTSD claim must now 
include consideration of whether a schedular rating higher 
than 30 percent is warranted from April 4, 1989, and whether 
a schedular rating higher than 50 percent is warranted from 
May 1, 1998 to December 11, 2000.  Id.  As noted above, 
several times since the award of service connection, 
temporary total ratings have been awarded pursuant to 
38 C.F.R. § 4.29.  The decision that follows addresses the 
question of whether higher schedular ratings were warranted 
from the date service connection was awarded, April 4, 1989, 
until the date that a total schedular rating was made 
effective-December 11, 2000.  The grant of benefits set out 
below does not affect the periods during which temporary 
total ratings were in effect.

Finally, the Board notes that, in a written statement of 
November 2002, the veteran raised the issues of entitlement 
to service connection for Hepatitis C and residuals of a 
broken nose to include nasal and breathing problems.  These 
issues are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  For the period from April 4, 1989 to December 14, 1990, 
the veteran's PTSD was manifested by depression, nightmares, 
flashbacks, decreased concentration, guilt, and helplessness; 
difficulties with PTSD were only moderately large in degree 
and caused no more than an occasional decrease in work 
efficiency.

2.  For the period from December 14, 1990 to January 10, 
1994, the veteran's PTSD was manifested by severe 
occupational and social impairment; however, the veteran did 
not experience active psychotic manifestations of such an 
extent as to produce total social and industrial 
inadaptability.

3.  From January 10, 1994, the veteran's service-connected 
PTSD has resulted in his being demonstrably unable to obtain 
or retain employment.




CONCLUSIONS OF LAW

1.  For the period from April 4, 1989 to December 14, 1990, a 
schedular rating in excess of 30 percent for service-
connected PTSD is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.27, 4.132 
(Diagnostic Code 9411) (1996).

2.  From December 14, 1990 to January 10, 1994, a schedular 
70 percent rating for service-connected PTSD is warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.27, 4.132 (Diagnostic Code 9411) (1996).

3.  An increased (100 percent) schedular evaluation from 
January 10, 1994, for PTSD is warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.27, 4.132 
(Diagnostic Code 9411) (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  Reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  Furthermore, in cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson, 
supra.  

Before specifically addressing the question of a higher 
rating, it should be pointed out that the schedular criteria 
by which psychiatric disabilities are rated changed during 
the pendency of the veteran's appeal to the Board.  See 61 
Fed. Reg. 52,695-52,702 (Oct. 8, 1996) (effective Nov. 7, 
1996).  Therefore, adjudication of the claim for a higher 
evaluation must now include consideration of both the old and 
the new criteria.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  This rule of adjudication requires that the criteria 
most favorable to the veteran's claim be used to assign a 
rating.  Id.  (The Board notes that the veteran was first 
advised of the new criteria in a December 1996 supplemental 
statement of the case (SSOC).)

Under the old rating criteria for PTSD, in effect prior to 
November 7, 1996, a 30 percent rating was assigned when there 
was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  38 C.F.R. 
§ 4.132 (Diagnostic Code 9411) (1996).  A 50 percent rating 
was assigned when the ability to establish and maintain 
effective relationships with people was considerably impaired 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  Id.  When the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired and 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment, a 70 percent rating was warranted.  Id.  A 
100 percent rating was warranted where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community, or where 
totally incapacitating psychoneurotic symptoms bordered on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or where the veteran was demonstrably unable 
to obtain or retain employment.  Id.  Johnson v. Brown, 7 
Vet. App. 95 (1994).  In Johnson, the Court determined that 
the Secretary's interpretation that the three criteria for a 
100 percent evaluation are each independent bases for 
awarding a 100 percent rating was reasonable.  Johnson, 7 
Vet. App. at 95.  In other words, if the veteran is 
demonstrably unable to obtain or retain gainful employment, 
he is entitled to a 100 percent evaluation even if the other 
criteria have not been satisfied.

Prior to November 7, 1996, 38 C.F.R. § 4.16(c) provided that, 
in cases in which the only compensable service-connected 
disability is a mental disorder assigned a 70 percent 
evaluation and such mental disorder precludes a veteran from 
securing or following a substantially gainful occupation, the 
mental disorder shall be assigned a 100 percent schedular 
evaluation under the appropriate Diagnostic Code.  This 
provision was removed and is not included in the November 7, 
1996, amended regulation.

The Court has held that the term "definite" in 38 C.F.R. 
§ 4.132 was qualitative in character and invited the Board to 
construe the term in a manner that would quantify the degree 
of impairment for purposes of meeting the statutory 
requirement that the Board articulate "reasons and bases" for 
its decision.  38 U.S.C.A. § 7104(d)(1); Hood v. Brown, 4 
Vet. App. 301 (1993).  In a precedent opinion dated in 
November 1993, the VA General Counsel concluded that 
"definite" was to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 (Nov. 
9, 1993); 59 Fed. Reg. 4753 (1993).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(d)(1).  Additionally, "mild" industrial impairment, 
the requirement for a 10 percent rating has been defined as 
"of moderate strength or intensity" and, as applied to 
disease, "not severe or dangerous."  VAOPGCPREC 9-93.  
"Considerable," the criterion for an increased, 50 percent, 
rating means "rather large in extent or degree."  Id.  A 30 
percent rating lies midway between a 10 percent rating and a 
50 percent rating, implying that "definite" was meant to 
describe a level of impairment of social and industrial 
adaptability approximately midway between mild and 
considerable impairment.  Id.  

Under the new rating criteria for PTSD, effective November 7, 
1996, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130 (Diagnostic Code 9411) (2002).  A 50 percent rating 
is assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  A 70 percent rating is assigned when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation; obsessed rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  A 100 percent rating 
is warranted where there is total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.  

Moreover, the Board notes that "'when it is not possible to 
separate the effects of the service-connected condition and 
the non-service-connected condition, VA regulations at 
38 C.F.R. § 3.102, which require that reasonable doubt on any 
issue be resolved in the appellant's favor, clearly dictate 
that such signs and symptoms be attributed to the service- 
connected condition.'  61 Fed. Reg. 52,698 (Oct. 8, 1996)."  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam).  Therefore, because the June 1999 VA examiner opined 
that it was difficult to distinguish between those symptoms 
generated by the veteran's service-connected PTSD and non-
service-connected alcoholism, the Board's analysis of the 
appropriate disability rating will consider all 
manifestations pertinent to the applicable rating criteria.

The Board notes that the revised law pertaining to the 
evaluation of psychiatric disabilities does not allow for 
retroactive application prior to November 7, 1996.  When the 
new regulations were promulgated, the Secretary specifically 
indicated that November 7, 1996, was to be the effective date 
for the revisions.  See Schedule for Rating Disabilities; 
Mental Disorders, 61 Fed. Reg. at 52,695 (1996).  
Consequently, because it is clear from the amended 
regulations that they are not to be accorded retroactive 
effect, the law prevents the application, prior to 
November 7, 1996, of the liberalizing law rule stated in 
Karnas.

Ordinarily, in order to give full consideration to the 
veteran's claim, the Board would review the claim under both 
the law in effect at the time that he filed the claim (the 
old criteria), and the law in effect currently (the new 
criteria).  This is required because, if the Board finds that 
the veteran is entitled to a higher rating under the old 
criteria, an effective date earlier than November 7, 1996, 
could be established for the award.  If, however, the Board 
finds that the veteran is entitled to a higher rating under 
the new criteria, but not the old, the effective date of any 
award could be no earlier than the effective date of the new 
revisions.  See 38 U.S.C.A. § 5110(g) ("where compensation . 
. . is . . . increased pursuant to any Act or administrative 
issue, the effective date of such award or increase . . . 
shall not be earlier than the effective date of the Act or 
administrative issue.").  See also VAOPGCPREC 3-2000 (Apr. 
10, 2000).   

The veteran's service-connected PTSD is currently evaluated 
under schedular criteria as 30 percent disabling for the 
period of April 4, 1989 to May 1, 1998, and as 50 percent 
disabling from May 1, 1998 to December 11, 2000.  In the 
veteran's case, retroactive application of the revised 
regulations prior to November 7, 1996 is prohibited.  Rhodan 
v. West, 12 Vet. App. 55 (1998).  Consequently, impairment 
resulting from the PTSD prior to November 7, 1996 must be 
evaluated utilizing the old criteria, while impairment 
arising from this disorder after November 7, 1996 must be 
evaluated under the criteria which are determined to be more 
beneficial to the veteran, given his particular disability 
picture.  Karnas, supra.  Accordingly, because the Board must 
consider whether the veteran would qualify for a higher 
evaluation under either set of criteria, see Karnas, supra, 
consideration under the old criteria will be undertaken 
first.

From April 4, 1989

VA treatment reports show that, from March to April 1989, the 
veteran was hospitalized for psychiatric treatment.  It was 
noted that this was his first psychiatric admission.  He had 
complained of anhedonia, being in a depressed mood, decreased 
concentration, guilt feelings, and helplessness.  Examination 
revealed that the veteran's insight and judgment were 
considered poor.  His mood was mildly depressed and anxious, 
with a constricted affect.  He participated in group 
activities without difficulties.  It was noted that, since 
being on medication, his depressive symptoms gradually 
improved.  He had no suicidal or homicidal ruminations or 
plans.  He was energetic, pleasant, cooperative, alert and 
oriented, expressing interest in his treatment and enthusiasm 
about abstaining from alcohol and drugs.  He showed good 
motivation.  The diagnoses included dysthymic disorder, PTSD, 
alcohol dependence, and polysubstance dependence.

A December 1989 VA psychological evaluation report refers to 
the veteran's flashbacks, nightmares, depression, and long 
history of alcohol, cocaine, and marijuana abuse.  He 
reported that he was depressed and used drugs as a means of 
coping with his depression.  He had been divorced twice, had 
three children, and lived alone.  He reported that he was a 
qualified electrician but worked only sporadically, enough to 
get drinking money.  PTSD could not be ruled out.

At a January 1990 VA psychiatric examination, the veteran 
reported that, because of the difficulty relating to his 
family he spent much of his time in the woods.  He also 
reported that he had had difficulty holding a job for years 
and had had no regular work since 1986.

VA discharge summary shows that, from December 1989 to 
January 1990, the veteran was hospitalized for substance 
abuse treatment program.  He denied feelings of severe 
depression or thoughts of hurting himself or others.  He did 
not appear dangerous.  He denied psychotic ideations or 
psychotic symptoms.  Mental status examination revealed that 
he was not psychotic.  He was fully alert, oriented times 
three, with intact attention, concentration, and memory.  The 
examiner noted that what stood out among other complaints was 
a primary alcohol and polysubstance and dependence problem, 
with possible PTSD and mild to moderate dysthymia.  After his 
alcohol and drug detoxification, it was noted that during his 
stay, he got along well with staff and other patients.  At 
discharge, there was no evidence of thought, mood, or 
perception disorder.  He was not psychotic.  He was in good 
control of himself and reality.  He had no thoughts of 
hurting himself or others.  He was not considered dangerous.  
No restrictions were imposed on his activities.  It was noted 
that the veteran was employable.  

Vet Center treatment reports from December 1989 to January 
1994 show that the veteran received treatment for PTSD.  VA 
treatment report shows that, in April 1990, the veteran was 
admitted on a voluntary basis to an alcohol rehabilitation 
program.  

Private treatment reports from the Broughton Hospital show 
that, in November 1990, the veteran was hospitalized for four 
days, after discharging weapons within the home where he 
lived, and threatening other occupants.  It was noted that, 
after discharge, he was committed for 90 days to the Blue 
Ridge Mental Health Clinic (Blue Ridge).  

The Board finds that, for the period from April 4, 1989 to 
December 14, 1990, a rating in excess of 30 percent for 
service-connected PTSD is not warranted.  Applying the old 
criteria, the Board finds that the evidence of record does 
not show that the veteran's PTSD produces more than a 
definite (30 percent) degree of impairment.  As stated above, 
under the old rating criteria, mild industrial impairment, 
the requirement for a 10 percent disability rating has been 
defined as "of moderate strength or intensity" and, as 
applied to disease, "not severe or dangerous."  VAOPGCPREC 9-
93, 59 Fed. Reg. 4753 (1993).  "Considerable," the criterion 
for a 50 percent rating means "rather large in extent or 
degree."  Id.  A 30 percent rating lies midway between a 10 
percent rating and a 50 percent rating, implying that 
"definite" was meant to describe a level of impairment of 
social and industrial adaptability approximately midway 
between mild and considerable impairment.  Id.

Taking the understanding of these terms as explained in 
VAOPGCPREC 9-93, the Board finds that, in the absence of 
difficulties other than with depression, nightmares, 
flashbacks, guilt, decreased concentration, and feelings of 
helplessness, the veteran's overall disability is 
significantly less in intensity than "considerable" 
disability.  Id.  So much so that it is best described as no 
more than moderately large in degree, and thereby warranting 
no more than the currently assigned 30 percent rating.  Id.  
The treatment records also show that there was no evidence of 
psychotic symptoms.  In fact, from December 1989 to January 
1990, he was fully alert, oriented times three, with intact 
attention, concentration, and memory.  He denied feelings of 
severe depression or thoughts of hurting himself or others.  
He was in good control of himself and reality.  There were no 
restrictions imposed on his activities and he was considered 
employable.  In other words, the lack of findings of 
disabling symptoms, considered along with the overall 
disability picture leads the Board to conclude that an 
evaluation higher than 30 percent from April 4, 1989 to 
December 14, 1990, is not warranted under the old rating 
criteria.  

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO.  While a lay witness can testify as to 
the visible symptoms or manifestations of a disease or 
disability, his or her belief as to its current severity 
under pertinent rating criteria or the nature of the service-
connected pathology is not probative evidence because only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the veteran is not shown to possess, may 
provide evidence requiring medical knowledge.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Given the record as described above, the Board finds that 
there is no basis for awarding an increased schedular rating 
from April 4, 1989 to December 14, 1990.  The Board concludes 
that, for the reasons set out above, the preponderance of the 
evidence is against the claim for a higher schedular rating.  
As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply; therefore, 
the claim with respect to this period until December 14, 1990 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

From December 14, 1990

Turning to the issue of a rating in excess of 30 percent from 
December 14, 1990 to May 1, 1998, and in excess of 50 percent 
from May 1, 1998, the Board finds that the evidence of record 
shows that the veteran warrants a 70 percent evaluation under 
the old criteria beginning December 14, 1990, the date his 
psychiatric impairment was first characterized as severe.  

Treatment reports from Blue Ridge show that, on December 14, 
1990, the veteran was evaluated for PTSD and a North Carolina 
functional assessment scale was used to assess his functional 
impairment.  Under the category of role performance, the 
veteran's impairment was rated as severe (unable to maintain 
job, school, or family role because of impairment).  Under 
the categories of basic needs, and behavior his impairment 
was moderate, due to consistently having problems due to poor 
financial management and engaging in destructive behavior 
toward property.  Under the category of thinking, his 
impairment was mild, due to frequent confusion or memory 
loss, and problems with concentration or attention.  With 
respect to emotional health, his impairment was considered 
mild/moderate.

A VA discharge summary shows that, from December 17, 1990 to 
January 8, 1991, the veteran was hospitalized for complaints 
of depression.  It was noted that, during the hospital 
course, the veteran was treated for a relapse of PTSD with 
complications of depression and anxiety, and also possible 
mild psychotic reaction caused by recent abuse of cannabis.  
It was noted that he had made more than two suicidal attempts 
or gestures secondary to periods of depression and anxiety.  
His condition at discharge was normal behavior with pleasant 
affect.  He had no complaints of depression, flashbacks, 
nightmares, thoughts of hurting self or others, and was not 
considered dangerous.  He was fully alert, oriented times 
three with intact attention, concentration, and memory.  It 
was further noted that the veteran felt that he was 
unemployable at the time and was considered unemployable at 
present time.

VA discharge summary shows that, from January to 
February 1991, the veteran was readmitted because of stress.  
It was noted that the veteran had struck his girlfriend 
because the second hand dryer he had bought did not work, and 
because his girlfriend started picking on him constantly.  
Examination revealed that there was no evidence of a major 
thought, mood, or perception disorder.  It was noted that, 
during the hospital course, the veteran was treated for 
adjustment disorder with conduct disturbance and chronic 
PTSD.  He responded well to treatment with medication.  His 
condition at discharge was in stable remission with normal 
behavior.  He had no thoughts of hurting himself or others, 
and was not considered dangerous.  He was fully alert, with 
intact attention, concentration, and memory.  It was further 
noted that the veteran was employable.

At a March 1991 private consultative examination for the 
purposes of disability determination, the psychologist noted 
that the veteran had had major problems psychiatrically and 
was on some major medications, yet was not functioning real 
well.  The psychologist noted that the veteran had a high 
level of anxiety, depression, and a loss of discomfort.  
Interpersonally, the veteran did not do well as evidenced by 
his second divorce.  It was noted that the incident where he 
shot up the house and had to be sent to a state hospital, 
indicated some real problems getting on in the world.  The 
fact that the veteran did not take baths showed a lack of 
personal hygiene ability.  The psychologist opined that the 
veteran would have a hard time finding a job at that point in 
time.

VA discharge summary shows that, in June 1991, the veteran 
was readmitted with complaints of nervousness, depression, 
flare up of Vietnam flashbacks and nightmares.  Examination 
revealed that the veteran had no signs of severe depression 
or pathological anxiety.  He denied auditory and visual 
hallucinations and had no thoughts of hurting himself or 
others.  It was noted that, during the hospital course, the 
veteran was treated for adjustment disorder with mixed 
feelings.  At the time of discharge, the veteran was stable 
and in good control of self and reality.  It was further 
noted that the veteran was potentially employable.

VA discharge summary shows that, in September 1991, the 
veteran was admitted with the chief complaint of "I'm 
stressed out, anxious, and depressed."  Examination revealed 
that there were no symptoms of psychosis.  Mood and affect 
were constricted.  At discharge, his mental status was 
considered very much satisfactory with much improved judgment 
and insight and further did not show any symptoms of 
depression or features of psychosis and thought disorders.  
It was further noted that the veteran will be employable.

VA discharge summary shows that, in October 1991, the veteran 
was readmitted voluntarily for increasing symptoms of 
anxiety.  Examination revealed that there were no current 
symptoms of depression/psychosis.  Mood and affect were 
constricted.  No overt features of anxiety were noted.  It 
was noted that, during the hospital course, the veteran was 
not showing any significant symptoms of PTSD or depression.  
He was not considered suicidal or homicidal with no gross 
features of psychosis and/or thought disorders.  It was 
further noted that the veteran may not be employable at this 
time.

An April 1992 Social Security Administration decision 
indicates that the veteran was receiving disability benefits 
due to his severe PTSD.

VA discharge summary shows that, from September to 
October 1992, the veteran was admitted with a chief complaint 
of depression.  He reported worsening of feelings of anxiety 
with more frequent occurrences of anxiety attacks.  He 
reported mood fluctuations and stated, "I feel like I am 
going to blow up.  I have mood swings."  He further admitted 
having suicidal thoughts.  Examination revealed that the 
veteran was alert and cooperative but with subdued, mildly 
anxious manner.  His mood and affect were dull, blunted, and 
somewhat tense.  At discharge, his condition was very much 
satisfactory with no gross features of psychosis, thought 
disorders or symptoms of anxiety including panic attacks.  A 
Global Assessment of Functioning (GAF) score of 50 was 
assigned.  It was further noted that the veteran may be 
employable.

VA domiciliary discharge summary shows that, from November to 
December 1992, the veteran was admitted to the Domiciliary 
and placed in the Homeless Evaluation Unit due to his 
homeless environment situation.  A GAF score of 40 was 
assigned.

VA domiciliary discharge summary shows that, from March to 
August 1993, the veteran resided in the Domiciliary after he 
was found unconscious and acutely intoxicated, from a mixture 
of alcohol and drugs.  It was noted that the veteran was on 
large doses of multiple medications presumably for treatment 
of anxiety or PTSD.  At discharge, it was noted that the 
veteran was employable.

A January 1994 VA treatment report indicates that the a GAF 
score of 65 was assigned.

Based on the medical evidence, the Board finds that the 
veteran's symptoms warrant a 70 percent rating under the old 
rating criteria, from December 14, 1990 to January 10, 1994.  
The medical evidence shows that, as early as December 14, 
1990, the veteran's PTSD was thought to be severely 
disabling.  Treatment reports since that time show that he 
has been continuously treated for his psychiatric symptoms, 
including being repeatedly hospitalized due to relapses of 
PTSD.  Through the years in question, examination and 
treatment reports indicate that the veteran's symptoms 
included anxiety, autonomic hyperarousal, depression, 
intrusive thoughts, nightmares, reexperiencing of trauma, 
stress, and suicidal thoughts.  He has been prescribed 
medication on a regular basis to relieve his symptoms.  
Although he has been treated for various psychiatric 
symptoms, he has not been considered psychotic or dangerous 
either to himself or others, since the November 1990 episode 
when he fired a gun in a house.  He had maintained some 
relationships with his family including his brother, and had 
lived with his girlfriend for years.  Moreover, although a 
few VA physicians had indicated that the veteran was 
unemployable, a majority of the VA physicians indicated that 
he was employable.  With consideration of the medical 
evidence reflecting severe psychiatric symptomatology, the 
Board concludes that the evidence supports a 70 percent 
rating on account of severe impairment in social and 
industrial adaptability.  Accordingly, a 70 percent rating 
for service-connected PTSD under the old diagnostic criteria 
is warranted from December 14, 1990 to January 10, 1994.

As to whether the veteran's service-connected PTSD rises to 
the level of 100 percent disabling under the old criteria, 
the Board finds that it does not.  The medical evidence does 
not show manifestations of his disability to such an extent 
as to produce total social and industrial inadaptability.  
The medical evidence also does not show virtual isolation in 
the community.  In fact, it was noted that the veteran had 
lived with his girlfriend for years, attended Alcoholic 
Anonymous (AA) meetings, and had some relationships with his 
family, including his brother.  Moreover, the Board notes 
that the periods where the veteran was considered 
unemployable or potentially unemployable were mainly during 
hospitalization stays only.  38 C.F.R. § 4.29.  Moreover, the 
periods between these temporary hospital stays do not show 
that the veteran had psychiatric symptoms that would rise to 
the level contemplated by the 100 percent rating.  

The Board notes that 38 C.F.R. § 4.16(c), in effect prior to 
the November 1996 changes that included its repeal, provided 
for total disability ratings on a schedular basis if the only 
compensable service-connected disability is a mental disorder 
assigned a 70 percent evaluation, and such mental disorder 
precludes the veteran from securing or following a 
substantially gainful occupation.  In such cases, the mental 
disorder shall be assigned a 100 percent evaluation under the 
appropriate diagnostic code.  In this case, the veteran has a 
mental disorder evaluated as 70 percent disabling.  If the 
PTSD precludes the veteran from securing or following a 
substantially gainful occupation, 38 C.F.R. § 4.16(c) 
entitles the veteran to a 100 percent schedular rating.  
However, as the Board has determined that the veteran is not 
shown to be entitled to a 100 percent evaluation based on 
unemployability, the Board finds that the veteran does not 
warrant a 100 percent schedular evaluation under 38 C.F.R. § 
4.16(c) for the reasons stated above.  In short, the Board 
concludes that the record affords no basis for a rating in 
excess of 70 percent for the veteran's PTSD as explained 
above.

Given the record as described above, the Board finds that 
there is no basis for awarding a 100 percent evaluation from 
Development 14, 1990 to January 10, 1994, other than the 
temporary total evaluations assigned under 38 C.F.R. § 4.29, 
based on periods of hospitalization.  Fenderson, supra.

From January 10, 1994

In the present case, the Board finds that, with resolution of 
the benefit of the doubt in the veteran's favor, the evidence 
supports a grant of a total schedular evaluation for PTSD 
under the old criteria from January 10, 1994.  The evidence 
tends to show that the veteran's unemployability can be 
attributed to PSTD, and that he has been hospitalized 
repeatedly with assigned GAF scores that show that the 
criteria for a 100 percent rating for PTSD are 
characteristics of the veteran's disability picture.

VA discharge summary shows that, from January 10, 1994, to 
February 1994, the veteran was readmitted with complaints of 
anxiety, depression, disturbed sleep, nightmares, and stress.  
He reported that his PTSD symptoms started getting worse to 
the point that he felt unable to cope with everyday stresses 
of life, and, consequently, decided to return to the 
hospital.  It was noted that, during the hospital course, the 
veteran was treated for relapse of chronic PTSD with 
dysthymia and dream anxiety.  With medication, the veteran's 
PTSD symptoms gradually were reduced to the point that he was 
able to sleep better and no longer felt nervous, anxious, or 
severely depressed.  At discharge, his condition was in 
stable remission, and pleasant.  He was in good control of 
self and reality and, without any violent thoughts or 
feelings.  It was specifically noted that the veteran was 
unemployable.

VA outpatient treatment reports, dated from February 1992 to 
March 1996, and dated from February 1995 to July 1998, show 
that the veteran received treatment for PTSD.

At a July 1996 VA psychological examination, the veteran 
reported that he had been married twice and had three adult 
children.  For the previous eight years, he had lived with 
his girlfriend.  He acknowledged that they argued frequently 
and that financial problems were often a source of conflict.  
He had had three DUI charges over the years, had had several 
inpatient stays for substance abuse, and had lost many 
relationships and jobs due to his chronic substance abuse.  
He noted that he was last sober from alcohol from early 1993 
to December 1995.  He reported having gained sobriety after 
completing an inpatient substance abuse program in 
January 1996.  He began smoking marijuana in Vietnam and had 
maintained this habit.  He smoked one to two marijuana joints 
per week.  He noted that therapy and AA meetings had been 
somewhat helpful, but he still reported the urge to drink two 
to three times per week.  The veteran's complaints included 
recurrent dreams of Vietnam, irritability, anhedonia, poor 
concentration, guilt/shame, and poor interpersonal 
relationships.

The July 1996 examination revealed that the veteran's 
grooming was intact.  His speech and thoughts were fairly 
coherent.  Affect/mood was variable and sometimes incongruent 
to discussion topics.  No overt signs of psychosis or 
vegetative signs of depression were noted.  He was fully 
oriented.  Recent and remote memory were judged to be fairly 
intact.  Suicidal/homicidal ideation was not expressed, 
although the veteran reported fleeting suicidal ideations in 
the past.  The examiner noted that, while test data 
corroborated many of the presenting issues, they also 
revealed some exaggeration of symptoms and over-endorsement.  
It was noted that, while it was clear that the veteran was a 
combat veteran and had experienced some horrific incidents in 
service, the main barrier to psychosocial adjustment was his 
well-entrenched substance abuse.  The veteran did have some 
anxiety and guilt/shame related to Vietnam; however, this was 
secondary to his substance abuse/dependence.  The diagnoses 
included history of alcohol dependence, cannabis abuse, and 
anxiety disorder not otherwise specified.  A GAF score of 55 
was assigned.

VA discharge summary shows that, in July 1996, the veteran 
was readmitted with problems related to increasing PTSD 
symptoms and stress, causing him to be more depressed.  
Examination revealed that the veteran was alert, cooperative, 
and oriented.  Mood and affect were appropriate with no 
current symptoms of PTSD/panic symptoms.  There was no 
evidence of suicidal or homicidal ideations.  No symptoms of 
psychosis were noted.  At discharge, his condition was 
considered very much satisfactory, with no acute symptoms of 
psychiatric illness including symptoms of PTSD.  He was not 
considered to be dangerous to himself or others.  A GAF score 
of 50/70 was assigned.  It was further noted that the veteran 
was not employable at that time.

VA discharge summary shows that, in March 1997, the veteran 
had recently relapsed briefly after an extended period of 
sobriety.  Admission evaluation shows that he was alert, 
oriented, and mildly tremulous.  He complained a great deal 
of anxiety and depression.  It was noted that, during the 
course of hospitalization, the veteran had participated in 
the PTSD group.  The diagnoses included PTSD and alcohol 
dependence.  A GAF score of 45 was assigned on admission, and 
of 55 on discharge.

A private treatment record, dated from March to April 1998, 
and a VA discharge summary, dated from May to June 1998, show 
that the veteran was hospitalized.

At a June 1999 VA fee-basis examination, the veteran reported 
that he had lived at a VA Domiciliary until May.  He reported 
that he had been hospitalized 12 to 14 times for emotional 
problems since the 1970s.  The examiner noted that the 
veteran's extensive medical records were reviewed which did 
substantiate the diagnoses.  The veteran reported that he had 
had a significant alcohol history since Vietnam, and reported 
that his last drink was three months ago, but freely admitted 
that he periodically abused alcohol and still planned to 
drink intermittently.  He noted that he had attempted suicide 
four years earlier with a serious overdose, but had not done 
so lately.  He had a chronically low mood and fairly regular 
suicidal thoughts.  He related having no friends and having 
had more than 25 jobs over a decade, usually in the 
construction business. 

The June 1999 mental status examination revealed that the 
veteran was cachectic looking.  The veteran was quite 
tangential and was difficult to structure.  He was overly 
detailed in answers.  Thought processes were circumstantial.  
There was no overt psychosis as in hallucinations or 
delusions, although he did relate unusual perceptual 
experiences at night.  His mood was described as "pissed 
off" and affect was variable, usually fairly animated.  He 
was not acutely homicidal or suicidal, although he did report 
suicidal thoughts on a regular basis.  Cognitively, he was 
alert and oriented times four.  Short-term memory was zero of 
three objects after five minutes and immediate recall memory 
was five numbers forward and two numbers in reverse.  He 
remembered four of the last five presidents.  He was able to 
do serial threes, but not serial sevens.  He had difficulty 
abstracting with either a simple or a more complex proverb.  
Formal judgment was intact, insight was fair, and 
intelligence was average.  He was able to follow complex 
jurisdictions.  The diagnoses were severe, combat-related 
PTSD and alcohol abuse (currently in remission).  A GAF score 
of 50 was assigned.  The examiner opined that the veteran did 
appear to have PTSD and gave all the cardinal symptoms of 
this, such as autonomic hyperarousal, nightmares, intrusive 
thoughts, and reexperiencing of trauma.  He did undoubtedly 
also have alcohol abuse and yet the veteran's brother, who 
was at the examination, substantiated the fact that the 
veteran had been sober for the last three months.  The 
veteran admitted to binge drinking at times.  The examiner 
opined that this was not, however, the cause of the veteran's 
PTSD-like symptoms.  The examiner also opined that the 
veteran may be having some early cognitive deficits from the 
years of drinking, although this was difficult to distinguish 
from the effects of the PTSD itself.  The medical records 
were reviewed and the examiner opined that the veteran was 
competent to manage his financial affairs.

Numerous lay statements from the veteran's family, his 
January 1990 and hearing transcripts were also associated 
with the claims files in support of his claim.

While hospitalized by VA in February 2000, a GAF score on 
admission of 40 was noted, and a GAF score on discharge of 43 
was provided. 

The American Psychiatric Association's (APA's) Diagnostic and 
Statistical Manual, Fourth edition (DSM-IV) provides that a 
GAF score rates the overall psychological functioning on a 
scale of zero to 100, with zero representing the lowest level 
of functioning.  See APA's Quick Reference to DSM-IV 44, n.1 
(1994).  A GAF score of 41 to 50 suggests that the veteran's 
psychiatric disability is manifested by serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or serious impairment in social, 
occupational, or school functioning (e.g., being unable to 
keep a job) or some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  APA's Quick Reference to DSM-IV 47.  A GAF 
score of 31 to 40 represents some impairment in reality 
testing or communication, or major impairment in several 
areas (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  APA's Quick Reference to DSM-IV 47.  
A GAF score of 21 to 30 represents behavior that is 
considerably influenced by delusions or hallucinations, 
serious impairment in communicating or judgment, or inability 
to function in almost all areas (e.g., stays in bed all day, 
no job, home, or friends).  Id.  A GAF score of 11 to 20 
represents some danger of hurting self or others (e.g., 
suicide attempts without clear expectation of death).  Id.  

In this regard, the Board notes that, under the old rating 
criteria, a 100 percent schedular evaluation is warranted 
where the veteran is demonstrably unable to "obtain or 
retain" employment due to PTSD.  38 C.F.R. § 4.132 
(Diagnostic Code 9411) (1996); Johnson, 7 Vet. App. at 99.  
Here, the veteran underwent multiple VA hospitalizations for 
treatment for the following psychiatric disorders:  PTSD, 
polysubstance abuse, depressive behavior with suicidal 
ideation, and dysthymia.  The GAF scores assigned during 
these hospitalizations and during VA examinations were as 
follows: 55 (on VA examination in June 1996), 55 (on VA 
examination in March 1997), 50 (on VA examination in June 
1999), 40 (on admission in February 2000), and 43 (on 
discharge in February 2000).  Based on these GAF scores, the 
veteran's overall psychological functioning tends to reflect 
an overall disability picture that the veteran has been 
unable to retain employment.

Consequently, given the references in the record to the 
veteran being disabled due to PTSD, the veteran's psychiatric 
disability necessitating repeated hospitalization, and the 
reasonable inference that PSTD plays a very significant role 
in the veteran's unemployability, the Board is persuaded that 
the veteran is demonstrably unable to maintain employment due 
to PTSD.  In light of the old criteria, which allow for the 
assignment of a 100 percent rating when it is shown that the 
veteran is demonstrably unable to obtain or retain 
employment, and with application of the benefit-of-the-doubt 
doctrine, the Board finds that the evidence supports a grant 
of a 100 percent schedular evaluation under the old rating 
criteria.  38 C.F.R. § 4.132 (Diagnostic Code 9411) (1996); 
Johnson, supra.

The Board finds that total disability has been evident since 
the January 10, 1994 VA hospitalization when the veteran was 
found to unemployable.  This is especially so in light of the 
veteran's history of frequent hospitalizations and low GAF 
scores reflecting the inability to work as well as the 
consistency in the VA physicians' opinions that the veteran 
was unemployable.  Consequently, the Board finds that a lower 
rating is not warranted since the January 1994 
hospitalization.  Fenderson, supra.  This is so because the 
Board finds that the veteran's ability to work is best 
portrayed by consideration of the repeated need to seek 
hospital care and of the low GAF scores that were noted 
during such periods.  The recurring nature of such problems 
tends to support the conclusion that it would be very 
difficult for the veteran to retain any employment.

Given the award of a total rating under the old rating 
criteria from January 10, 1994, further analysis of whether a 
higher rating would be warranted under the new criteria is 
not necessary.

Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which was signed into law on 
November 9, 2000.  This law is applicable to all claims filed 
on or after the date of enactment of the VCAA - November 9, 
2000 - or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  The Board has also 
considered the final regulations that VA issued to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date, (with 
exceptions not pertinent here).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2002).  The purpose of the first notice is to 
advise the claimant of any information, or any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  
38 U.S.C.A. § 5103(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
those cases where notice is provided to the claimant, notice 
is to be provided to advise that if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

In reviewing the amended 38 U.S.C.A. § 5103(a), the Board 
finds that VA has complied with the notice requirements 
contained in § 5103(a).  From the outset, the RO has informed 
the veteran of the bases on which it decided the claim for a 
higher rating and of the elements necessary to be granted the 
benefit sought.  Initially, the RO notified the veteran in 
March 1990, by rating action and an April 1990 letter, of the 
denial of a higher rating, and the bases for the decisions.  
He submitted his NOD and was provided a statement of the case 
(SOC) in September 1990 and September 1993 that addressed the 
entire development of his claim up to such point.  The SOC 
addressed the procedural aspects of the case, provided a 
recitation of the pertinent statutes and regulations, 
particularly the laws applicable to the higher rating claim, 
and discussed the application of the evidence to the 
veteran's claim.  Thereafter, the record shows that the 
veteran has been issued numerous SSOCs addressing his claim, 
including in October 1991, March 1991, October 1996, December 
1996, June 1997, November 1999, and February 2003.

In reviewing the requirements found at 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b), the Board cannot find any absence of 
notice in this case.  As reviewed above, the veteran has been 
provided notice regarding the type of evidence needed to 
prove his claim.  He also has been provided assistance in 
obtaining the evidence.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and newly 
promulgated 38 C.F.R. § 3.159(b).  See Quartuccio, 16 Vet. 
App. at 187.  

In addition, the Board notes that the VCAA notification 
letter sent to the veteran in April 2001 complied with the 
recent holding of Disabled Am. Veterans, v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV) with regards to 
the veteran's claim of entitlement to a higher rating.  In 
DAV, the Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii) 
was invalid to the extent it provided a claimant "not less 
than 30 days" to respond to a VCAA notification letter sent 
by the Board because it is contrary to 38 U.S.C.A. § 5103(b), 
which allows a claimant one year to submit evidence.  In this 
case, a letter informing the veteran of the VCAA was sent to 
the veteran by the RO, not the Board, in April 2001.  Such 
document along with numerous letters from the RO and rating 
actions collectively show that the RO notified the veteran 
that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b).  
Given that it does not appear that the veteran has any 
further pertinent evidence to submit as to this issue, 
adjudication of his claim by the Board is proper.  In fact, 
after having received the February 2003 SSOC, the veteran's 
representative affirmatively noted that the RO had complied 
with the Board's prior Remand, and had completed all required 
development.  

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  This section 
of the VCAA and new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)). 

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
his claim and there is no outstanding evidence to be 
obtained, either by VA or the veteran.  To the extent 
possible, VA has obtained all pertinent records from sources 
identified by the veteran with regards to his claim, 
including his VA treatment records and private medical 
records.  The veteran also provided testimony at a personal 
hearing at the RO before a member of the Board.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2002).  In this case, the veteran was afforded 
numerous VA examinations, initially in January 1990 and, most 
recently, in November 2002, and VA examiners provided 
findings regarding the severity of the veteran's service-
connected PTSD.  An additional examination or medical opinion 
being unnecessary, the Board finds that the RO has satisfied 
the duty-to-assist obligations with respect to medical 
examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions, other than that already requested of 
him.  In fact, in a written statement received in March 2003, 
the veteran indicated his desire for a decision to be made as 
soon as possible.  The veteran's representative also has 
affirmatively responded that the veteran has no further 
evidence to offer as evidenced in a statement the 
representative submitted in May 2003.  The Board is not aware 
of any outstanding evidence.  Therefore, the Board finds that 
VA has complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, further development of this claim 
and further expending of VA's resources are not warranted.  


ORDER

A schedular evaluation in excess of 30 percent for PTSD for 
the period from April 4, 1989 to December 14, 1990, is 
denied.

A 70 percent schedular evaluation for PTSD, for the period 
from December 14, 1990 to January 10, 1994, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

A 100 percent schedular evaluation for PTSD from January 10, 
1994, is granted, subject to the laws and regulations 
governing the award of monetary benefits.

(As noted in the introduction to this decision, the award of 
the 70 percent schedular rating from December 14, 1990 to 
January 10, 1994 is not meant to affect the temporary total 
ratings already in effect.)



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

